Case 3:19-cv-13188-RHC-APP ECF No. 17 filed 01/13/20   PageID.169   Page 1 of 23




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

 PRIORITIES USA and MARISSA
 ACCARDO,                                No. 19-13188

       Plaintiffs,                       HON. ROBERT H. CLELAND
 v
                                         MAG. ANTHONY P. PATTI
 JOCELYN BENSON, in her official
 capacity as the Michigan Secretary            DEFENDANT’S
 of State,                                   MOTION TO DISMISS
                                            AMENDED COMPLAINT
      Defendant.
 __________________________________/

 Andrew Nickelhoff (P37990)
 Attorney for Plaintiff
 333 W. Fort Street, Suite 1400
 Detroit, Michigan 48226
 313.496.9515

 Heather S. Meingast (P55439)
 Erik A. Grill (P64713)
 Assistant Attorneys General
 Attorneys for Defendant
 P.O. Box 30736
 Lansing, Michigan 48909
 517.335.7659
                                                                         /


 DEFENDANT’S MOTION TO DISMISS AMENDED COMPLAINT

      Defendant Jocelyn Benson, Secretary of State for the State of

Michigan, moves for dismissal of Plaintiff Priorities USA’s amended
Case 3:19-cv-13188-RHC-APP ECF No. 17 filed 01/13/20   PageID.170   Page 2 of 23




complaint pursuant to Fed. R. Civ. Proc. 12(b)(1) and (6), for the

following reasons:

   1. This complaint is a challenge to the constitutionality of several

      sections of the Michigan Election Law that concern the

      comparison of signatures on absent voter applications and ballots.

   2. Plaintiff Priorities USA is an organization and does not allege that

      it has members who vote in Michigan.

   3. The complaint does not identify any voters who have had their

      absent voter applications or ballots wrongfully rejected based

      upon a signature comparison and does not demonstrate any

      special relationship between Priorities USA and such voters that

      would support third-party standing.

   4. Priorities USA has not alleged that it will incur any particularized

      injury as a result of the challenged statutes.

   5. Priorities USA’s claims are instead predicated upon abstract and

      generalized grievances that are indistinguishable from the

      interests of any citizen of the State.

   6. Priorities USA lacks standing to bring claims challenging the

      statutes identified in the complaint.
Case 3:19-cv-13188-RHC-APP ECF No. 17 filed 01/13/20   PageID.171   Page 3 of 23




   7. The complaint does not identify any voter who has been

      improperly rejected based upon a signature comparison.

   8. The claims are thus entirely hypothetical and are not ripe for

      review by this Court.

   9. Concurrence in the relief sought in this motion could not be

      obtained.

      For these reasons and the reasons stated more fully in the

accompanying brief in support, Defendant Michigan Secretary of State

Jocelyn Benson respectfully requests that this Honorable Court enter

an order dismissing Plaintiff’s complaint against her in its entirety and

with prejudice, pursuant to Fed. R. Civ. Proc. 12(b)(1) and (6).

                                         Respectfully submitted,

                                         s/Erik A. Grill
                                         Erik A. Grill (P64713)
                                         Heather S. Meingast (P55439)
                                         Assistant Attorneys General
                                         Attorneys for Defendant
                                         P.O. Box 30736
                                         Lansing, Michigan 48909
                                         517.335.7659
                                         Email: grille@michigan.gov
                                         P64713
Dated: January 13, 2019
Case 3:19-cv-13188-RHC-APP ECF No. 17 filed 01/13/20   PageID.172   Page 4 of 23




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

 PRIORITIES USA,

       Plaintiff,
                                         No. 19-13188
 v
                                         HON. ROBERT H. CLELAND
 JOCELYN BENSON, in her official
 capacity as the Michigan Secretary      MAG. ANTHONY P. PATTI
 of State,

      Defendant.
 __________________________________/

 Andrew Nickelhoff (P37990)
 Attorney for Plaintiff
 333 W. Fort Street, Suite 1400
 Detroit, Michigan 48226
 313.496.9515

 Heather S. Meingast (P55439)
 Erik A. Grill (P64713)
 Assistant Attorneys General
 Attorneys for Defendant
 P.O. Box 30736
 Lansing, Michigan 48909
 517.335.7659
                                                                         /


 BRIEF IN SUPPORT OF DEFENDANT’S MOTION TO DISMISS
                AMENDED COMPLAINT
Case 3:19-cv-13188-RHC-APP ECF No. 17 filed 01/13/20   PageID.173   Page 5 of 23




           CONCISE STATEMENT OF ISSUES PRESENTED

      1.    Whether Priorities USA lacks standing to challenge
            Michigan’s method for verifying signatures on absent voter
            applications and ballots where Priorities USA raises only
            general grievances on behalf of third parties without any
            particularized injuries of its own?

     CONTROLLING OR MOST APPROPRIATE AUTHORITY

Authority:
Mich. Comp. Laws 168.761
Mich. Comp. Laws 168.765a(6)
Mich. Comp. Laws 168.766

Fair Elections Ohio v. Husted, 770 F.3d 456 (6th Cir. 2014)
Lujan v. Defenders of Wildlife, 504 U.S. 555 (1992)
Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83 (1998)
City of Los Angeles v. Lyons, 461 U.S. 95 (1983)
Greater Cincinnati Coalition for the Homeless v. City of Cincinnati, 56
F.3d 710 (6th Cir. 1995)
Northeast Ohio Coalition for the Homeless v. Husted, 837 F.3d 612 (6th
Cir. 2016)
Lance v. Coffman, 549 U.S. 437 (2007)
Miyazawa v. City of Cincinnati, 45 F.3d 126 (6th Cir. 1995)
Anthony v. Michigan, 35 F. Supp. 2d 989 (E.D. Mich. 1999)
Smith v. Jefferson Cnty. Bd. of Sch. Comm’rs, 641 F.3d 197 (6th Cir.
2011)
Valley Forge Christian Coll. v. Ams. United for Separation of Church &
State (Valley Forge), 454 U.S. 464 (1982)
City of Cleveland v. Ohio, 508 F.3d 827 (6th Cir. 2007)
Kowalski v. Tesmer, 543 U.S. 125 (2004)
Singleton v. Wulff, 428 U.S. 106 (1976)
Bigelow v. Michigan Dep’t of Natural Res., 970 F.2d 154 (6th Cir.1992)
Thomas v. Union Carbide Agr. Products Co. 473 U.S. 568 (1985)
Pac. Gas and Elec. Co. v. State Energy Res. Conservation & Dev.
Comm’n, 461 U.S. 190 (1983)



                                      i
Case 3:19-cv-13188-RHC-APP ECF No. 17 filed 01/13/20   PageID.174   Page 6 of 23




                        STATEMENT OF FACTS

      Priorities USA has identified itself as a 501(c)(4) non-profit

advocacy and service organization. (R. 15, Am. Complaint, PageID 148,

¶21). It alleges that it engages in activity to “educate, mobilize, and

turn out votes” in Michigan, and states that it “expects to” make

expenditures and contributions towards those objectives in upcoming

Michigan state and federal elections. (R. 15, PageID 148, ¶21).

Priorities USA has not alleged that it is incorporated in Michigan, or

that it has any members that reside or vote in Michigan.

      Priorities USA has filed this lawsuit challenging several parts of

Michigan’s Election Law that provide for comparing signatures on

absent voter ballots and absent voter ballot applications against the

signature for that voter in the Qualified Voter File (QVF). First, Mich.

Comp. Laws 168.761 provides, in pertinent part, that city or township

clerks compare the signatures on absent voter ballot applications to the

voters’ signatures in the QVF or on the registration card:

      (1) If the clerk of a city or township receives an application
      for an absent voter ballot from a person registered to vote in
      that city or township and if the signature on the
      application agrees with the signature for the person
      contained in the qualified voter file or on the
      registration card as required in subsection (2), the clerk


                                      1
Case 3:19-cv-13188-RHC-APP ECF No. 17 filed 01/13/20   PageID.175   Page 7 of 23




      immediately upon receipt of the application or, if the
      application is received before the printing of the absent voter
      ballots, as soon as the ballots are received by the clerk, shall
      forward by mail, postage prepaid, or shall deliver personally
      1 of the ballots or set of ballots if there is more than 1 kind of
      ballot to be voted to the applicant. Subject to the
      identification requirement in subsection (6), absent voter
      ballots may be delivered to an applicant in person at the
      office of the clerk.

      (2) The qualified voter file must be used to determine the
      genuineness of a signature on an application for an absent
      voter ballot. Signature comparisons must be made with
      the digitized signature in the qualified voter file. If
      the qualified voter file does not contain a digitized
      signature of an elector, or is not accessible to the
      clerk, the city or township clerk shall compare the
      signature appearing on the application for an absent
      voter ballot to the signature contained on the master
      card. [Emphasis added].

      Second, after the absent voter ballot is issued to, completed, and

returned by the voter, Mich. Comp. Laws 168.765a(6) provides, in

pertinent part, that the voter signatures on the sealed absent voter

ballot return envelopes be compared against the voter’s signature in the

QVF or on the registration card:

      Absent voter ballots must be delivered to the absent voter
      counting boards in the sealed absent voter ballot return
      envelopes in which they were returned to the clerk. Written
      or stamped on each of the return envelopes must be the time
      and the date that the envelope was received by the clerk and
      a statement by the clerk that the signatures of the absent
      voters on the envelopes have been checked and found
      to agree with the signatures of the voters on the

                                      2
Case 3:19-cv-13188-RHC-APP ECF No. 17 filed 01/13/20   PageID.176   Page 8 of 23




      registration cards or the digitized signatures of voters
      contained in the qualified voter file as provided under
      section 766. If a signature on the registration card or a
      digitized signature contained in the qualified voter file and
      on the absent voter ballot return envelope does not agree as
      provided under section 766, if the absent voter failed to sign
      the envelope, or if the statement of the absent voter is not
      properly executed, the clerk shall mark the envelope
      “rejected” and the reason for the rejection and shall place his
      or her name under the notation. An envelope marked
      “rejected” must not be delivered to the absent voter
      counting board but must be preserved by the clerk
      until other ballots are destroyed in the manner
      provided in this act. The clerk shall also comply with
      section 765(5). [Emphasis added].

      Third, Mich. Comp. Laws 168.766 provides that the board of

election inspectors receives the sealed absent voter ballot envelopes

from the city and township clerks and verifies the legality of the vote by

confirming that the signature on the envelope matches the voter’s

signature in the QVF or on the master voter registration card:

       (1) Upon receipt from the city or township clerk of any
      envelope containing the marked ballot or ballots of an absent
      voter, the board of inspectors of election shall verify the
      legality of the vote by doing both of the following:

       (a) Examining the digitized signature for the absent
      voter included in the qualified voter file under section 509q
      or the registration record as provided in subsection (2) to
      see that the person has not voted in person, that he or
      she is a registered voter, and that the signature on the
      statement agrees with the signature on the
      registration record.


                                      3
Case 3:19-cv-13188-RHC-APP ECF No. 17 filed 01/13/20   PageID.177     Page 9 of 23




       (b) Examining the statement of the voter to see that it is
      properly executed.

       (2) The qualified voter file must be used to determine the
      genuineness of a signature on an envelope containing an
      absent voter ballot. Signature comparisons must be made
      with the digitized signature in the qualified voter file. If the
      qualified voter file does not contain a digitized signature of
      an elector, or is not accessible to the clerk, the city or
      township clerk shall compare the signature appearing on an
      envelope containing an absent voter ballot to the signature
      contained on the master card. [Emphasis added].

      Priorities USA claims that the visual comparisons of signatures

required by the above statutes leads to inaccurate comparisons by the

local clerks, and that a person’s absent voter ballot may be rejected

based upon an election official’s determination that it does not match.

(R. 15, PageID 142-143, ¶¶5-7).

      Priorities USA’s only allegation of injury is that it, “will have to

expend and divert additional funds and resources in GOTV, voter

education efforts, mobilization and turn out activities in Michigan, at

the expense of its efforts in other states and its other efforts in

Michigan in order to combat the effects of…individuals who attempt to

vote by absentee ballot only to have their ballots erroneously rejected.”

(R. 15, PageID 148, ¶21).




                                      4
Case 3:19-cv-13188-RHC-APP ECF No. 17 filed 01/13/20   PageID.178   Page 10 of 23




       Plaintiff Marissa Accardo alleges that she is a Michigan resident

 and voter, that her 2018 absentee ballot was rejected due to a signature

 match failure, and she plans to vote again in 2020. (R. 15, PageID 147-

 148, ¶20).

                               ARGUMENT

 I.    Priorities USA lacks standing to raise any challenge to
       Michigan’s method of verifying signatures on absent voter
       applications and ballots.

       This Court must dismiss all counts of Plaintiff’s complaint for lack

 of standing. In order to establish organizational standing, a plaintiff

 organization must establish the three traditional elements of standing.

 See Fair Elections Ohio v. Husted, 770 F.3d 456, 459 (6th Cir. 2014).

 Constitutional standing requires a plaintiff to demonstrate the

 following: (a) that it has suffered an “injury in fact,” a harm that is

 “concrete and particularized” and “actual or imminent, not conjectural

 or hypothetical;” (b) a causal connection between the injury and the

 challenged conduct; and (c) that a favorable court decision is likely to

 redress or remedy the injury. Lujan v. Defenders of Wildlife, 504 U.S.

 555, 560-61 (1992); Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83,

 102-103 (1998). “This triad of injury in fact, causation, and



                                      5
Case 3:19-cv-13188-RHC-APP ECF No. 17 filed 01/13/20   PageID.179   Page 11 of 23




 redressability constitutes the core of Article III’s case-or-controversy

 requirement, and the party invoking federal jurisdiction bears the

 burden of establishing its existence.” Steel Co., 532 U.S. at 103-104.

 Because declaratory relief is sought, Priorities USA also has the

 heightened burden of showing a substantial likelihood they will be

 injured in the future. City of Los Angeles v. Lyons, 461 U.S. 95, 105

 (1983). None of these requirements are met here, and there is no

 alternative basis that would allow Priorities USA to have standing.

       A.    Priorities USA lacks standing because it has not
             shown that it has, or likely will, suffer any concrete,
             particularized injury.

       To invoke the subject-matter jurisdiction of an Article III federal

 court, plaintiffs must establish, among other things, an injury-in-fact

 that is concrete and particularized, not conjectural or hypothetical.

 Lujan, 504 U.S. at 560-61. But, according to the allegations of the

 complaint, Priorities USA has not suffered any concrete or

 particularized injuries. As an organization, Priorities USA is incapable

 of voting. As a result, it will never be affected by the statutes at issue.

 Priorities USA, in other words, will never have its ballot rejected based

 upon a signature comparison.



                                      6
Case 3:19-cv-13188-RHC-APP ECF No. 17 filed 01/13/20   PageID.180   Page 12 of 23




       Priorities USA instead alleges that it will be harmed by having to

 allocate its resources to “combat the effects” of the existing statutory

 process. (R. 1, PageID 9, ¶19). But the Supreme Court has held that a

 plaintiff “cannot manufacture standing by choosing to make

 expenditures based upon a hypothetical future harm.” Clapper v.

 Amnesty Int’l USA, 568 U.S. 398, 402 (2013). While the Supreme Court

 in Havens Realty Corp. v. Coleman, 455 U.S. 363, 379 (1982) recognized

 standing for an organization where its operations were “perceptibly

 impaired” by a diversion of resources, and a “concrete and demonstrable

 injury the organization’s activities,” Priorities USA makes no such

 allegations. To the contrary, they expressly allege that they have

 committed $100 million in their efforts across four states, and that it

 has already spent over $1,000,000 on advertising and voter education.

 (R.15, PageID#148-149, ¶21). Absent from this allegation is any

 indication how the challenged statutes result in a diversion of resources

 sufficient to “perceptibly impair” such efforts. The amended complaint

 fails to explain how Priorities USA’s efforts to educate voters and

 mobilize turnout will be any different as a result of the challenged




                                      7
Case 3:19-cv-13188-RHC-APP ECF No. 17 filed 01/13/20   PageID.181   Page 13 of 23




 statutes, or that there is anything they will be unable to do as a result

 of Michigan’s laws.

       Moreover, the Sixth Circuit has previously rejected the “diversion

 of resources” theory in similar election cases. In Fair Elections Ohio,

 770 F.3d at 458, an organization conducting voter outreach sought to

 challenge a deadline for requesting an absent voter ballot on the theory

 that it prevented people jailed after the deadline and held through

 election day from exercising their right to vote. The Sixth Circuit held

 that the organization did not have standing because the organization

 had not shown an injury in fact. Id. at 459. The Court held that the

 organization had only an, “abstract social interest in maximizing voter

 turnout,” and that such abstract interests cannot confer Article III

 standing. Id. at 461 (citing Greater Cincinnati Coalition for the

 Homeless v. City of Cincinnati, 56 F.3d 710, 716-17 (6th Cir. 1995)).

 Moreover, Priorities USA’s First Amendment, equal protection, and

 procedural due process claims – all based on alleged injuries to

 individual voters – are untethered to its alleged injury of having to

 divert its resources.




                                      8
Case 3:19-cv-13188-RHC-APP ECF No. 17 filed 01/13/20   PageID.182   Page 14 of 23




       On the other hand, the Sixth Circuit also addressed the “diversion

 of resources” theory in Northeast Ohio Coalition for the Homeless v.

 Husted, 837 F.3d 612, 624 (6th Cir. 2016), where it found that the

 organization plaintiff had standing, but only because it had immediate

 plans to revise its voter education program to adapt to a recent change

 in law, and that a favorable decision enjoining the new laws would

 redress that injury. But that case is distinguishable from the situation

 Priorities USA faces here, because there has been no recent change in

 law affecting how ballots are verified or how signatures are compared.

 Rather, these are long-existing laws. Just as in Fair Elections Ohio,

 Priorities USA’s injury is premised upon the rejected argument that it

 has standing “merely by virtue of its efforts and expense to advise

 others how to comport with the law, or by virtue of its efforts and

 expense to change the law.” 770 F.3d at 460.

       Also, the Fifth Circuit previously held that “not every diversion of

 resources” establishes an injury in fact. NAACP v. City of Kyle, 636

 F.3d 233, 238 (5th Cir. 2010). “The mere fact that an organization

 redirects some of its resources to litigation and legal counseling in

 response to actions or inactions of another party is insufficient to



                                      9
Case 3:19-cv-13188-RHC-APP ECF No. 17 filed 01/13/20   PageID.183   Page 15 of 23




 impart standing upon the organization.” Ass’n for Retarded Citizens of

 Dallas v. Dallas Cty. Mental Health & Mental Retardation Ctr. Bd. Of

 Trustees, 19 F.3d 241, 244 (1994).

       Further, Priorities USA cannot assert any injuries on behalf of

 allegedly injured members through associational standing. See e.g.

 Friends of the Earth, Inc. v. Laidlaw Envt’l Servs., Inc., 528 U.S. 167,

 181 (2000). To prevail on this theory, an organization must show that

 “[1] its members would otherwise have standing to sue in their own

 right, [2] the interests at stake are germane to the organization’s

 purpose, and [3] neither the claim asserted nor the relief requested

 requires the participation of individual members in the lawsuit.”

 Friends of the Earth, 528 U.S. at 181 (citing Hunt v. Washington State

 Apple Advertising Comm’n, 432 U.S. 333, 343 (1977). The organization

 here fails that test.

       Priorities USA does not allege that it is comprised of members

 that include any Michigan voters, and does not even describe itself as a

 membership organization. At a minimum, the amended complaint does

 not identify any members. See NAACP v. City of Kyle, 626 F3d at 237.

 It does not allege how Priorities USA, as an institution, has been



                                      10
Case 3:19-cv-13188-RHC-APP ECF No. 17 filed 01/13/20   PageID.184   Page 16 of 23




 injured by Mich. Comp. Laws 168.761, Mich. Comp. Laws 168.765a, or

 Mich. Comp. Laws 168.766 in a manner that is distinguishable from

 any alleged harm to an actual voter within the State. Lujan, 504 U.S.

 at 560-61.

       To the contrary, Priorities USA raises only general grievances

 regarding what may occur to unknown voters at some future time.

 Priorities USA’s claims are similar to those considered and easily

 rejected by the Supreme Court, the Sixth Circuit, and this Court. See,

 e.g., Lance v. Coffman, 549 U.S. 437, 441 (2007) (“[S]tanding to sue may

 not be predicated upon an interest of the kind alleged here which is held

 in common by all members of the public, because of the necessarily

 abstract nature of the injury all citizens share.” (quotation omitted));

 Miyazawa v. City of Cincinnati, 45 F.3d 126, 126-28 (6th Cir. 1995) (no

 standing for resident challenging city charter amendment when she had

 “suffered no harm, nor will she suffer any greater harm than that of any

 other voter in the City of Cincinnati”); Anthony v. Michigan, 35 F. Supp.

 2d 989, 1003 (E.D. Mich. 1999) (no standing for Detroit citizens

 challenging consolidation of Detroit Recorder’s Court because plaintiffs




                                      11
Case 3:19-cv-13188-RHC-APP ECF No. 17 filed 01/13/20   PageID.185   Page 17 of 23




 did not “articulate how they [were] particularly harmed as a result of

 the merger”) (emphasis in original).

       Priorities USA simply has no standing to raise any claims

 challenging the methods of verifying signatures on absent voter ballots,

 and so the complaint must be dismissed.

       B.    Priorities USA lacks standing to sue in a
             representational capacity.

       Priorities USA appears to be attempting to invoke the rights of

 unidentified third-party individuals who are not a party to this suit.

 But, even in a representational capacity, it must still meet the

 prudential requirements for standing developed by the Supreme Court.

 Smith v. Jefferson Cnty. Bd. of Sch. Comm’rs, 641 F.3d 197, 206 (6th

 Cir. 2011) (citing Valley Forge Christian Coll. v. Ams. United for

 Separation of Church & State (Valley Forge), 454 U.S. 464, 474 (1982)).

 First, a “plaintiff generally must assert his own legal rights and

 interests and cannot rest his claim to relief on the legal rights or

 interests of third parties.” Valley Forge, 454 U.S. at 474 (internal

 quotation marks and citation omitted). Second, a plaintiff must present

 a claim that is “more than a generalized grievance.” City of Cleveland v.

 Ohio, 508 F.3d 827, 835 (6th Cir. 2007) (internal quotation marks


                                      12
Case 3:19-cv-13188-RHC-APP ECF No. 17 filed 01/13/20   PageID.186   Page 18 of 23




 omitted). Finally, the complaint must “fall within ‘the zone of interests

 to be protected or regulated by the statute or constitutional guarantee

 in question.’” Valley Forge, 454 U.S. at 475 (quoting Ass’n of Data

 Processing Serv. Orgs. v. Camp, 397 U.S. 150, 153 (1970)). “[E]ven

 when litigants have established a substantial injury from a government

 action, they ‘cannot challenge its constitutionality unless [they] can

 show that [they are] within the class whose constitutional rights are

 allegedly infringed.’” Smith, 641 F.3d at 207 (quoting Barrows v.

 Jackson, 346 U.S. 249, 256 (1953)).

       Here, Priorities USA is not advancing its own rights, and instead

 premises this complaint upon the legal rights of others, i.e. absent

 voters whose applications or ballots might be rejected based upon a

 signature comparison. It has no particularized injury, and its

 constitutional rights are not affected by the challenged statutes. This

 case, therefore, is not an appropriate candidate for third-party standing.

       It is true, however, that the Supreme Court has observed that its

 salutary rule against third-party standing is not absolute. Kowalski v.

 Tesmer, 543 U.S. 125, 129 (2004). The rule “should not be applied

 where its underlying justifications are absent.” Singleton v. Wulff, 428



                                      13
Case 3:19-cv-13188-RHC-APP ECF No. 17 filed 01/13/20   PageID.187   Page 19 of 23




 U.S. 106, 114 (1976). In deciding when not to apply this rule, the

 Supreme Court has considered “two factual elements”:

       The first is the relationship of the litigant to the person
       whose right he seeks to assert. If the enjoyment of the right
       is inextricably bound up with the activity the litigant wishes
       to pursue, the court at least can be sure that its construction
       of the right is not unnecessary in the sense that the right’s
       enjoyment will be unaffected by the outcome of the suit.
       Furthermore, the relationship between the litigant and the
       third party may be such that the former is fully, or very
       nearly, as effective a proponent of the right as the latter.

 Singleton, 428 U.S. at 114-15. “Elsewhere, the [Supreme] Court has

 described this test as requiring that ‘the party asserting the right has a

 ‘close’ relationship with the person who possesses the right,’ and that

 there is a ‘hindrance’ to the possessor’s ability to protect his own

 interests.’” Smith, 641 F.3d at 208 (citing Kowalski, 543 U.S. at 130).

       But in this case, Priorities USA has neither alleged any “special

 relationship” to any person who might raise a claim that his or her

 rights have been violated by Michigan’s absent voter ballot verification

 methods nor identified any person by name. Moreover, there is no

 indication that such individuals are incapable of asserting their own

 rights. The underlying justifications against third-party standing thus




                                      14
Case 3:19-cv-13188-RHC-APP ECF No. 17 filed 01/13/20   PageID.188   Page 20 of 23




 apply, and Priorities USA lacks the requisite standing to bring these

 claims.

       Just as the Sixth Circuit observed in Fair Elections Ohio, 770 F.3d

 at 461, “[t]he plaintiffs are organizations and cannot vote; instead they

 assert the right to vote of individuals not even presently identifiable.”

 The Sixth Circuit rejected the exceptions to the rule against third party

 standing, finding that none applied. Id. There, just as here, the

 relationship between the plaintiff organization and the persons whom it

 seeks to help—unidentified, future voters—does not resemble the close

 relationship of the lawyer-client or doctor-patient relationships

 recognized by the Supreme Court. Id.

       C.    Plaintiff Accardo’s standing does not grant standing
             to Priorities USA.

       For purposes of this motion—filed before any discovery has taken

 place—Defendant Benson assumes, as she must, that Plaintiff Marissa

 Accardo’s allegations are true and acknowledges that she appears to

 have standing to raise the claims in the amended complaint. Her

 standing, however, does not translate into standing for Priorities USA.

       In Rumsfeld v. Forum for Academic & Inst. Rights, Inc., 547 U.S.

 47, 52 n.2 (2006), the Supreme Court noted that “the presence of one


                                      15
Case 3:19-cv-13188-RHC-APP ECF No. 17 filed 01/13/20   PageID.189     Page 21 of 23




 party with standing is sufficient to satisfy Article III’s case or

 controversy requirement.” However, this footnote is far from a

 wholesale elimination of the standing requirement, and instead appears

 to bear more upon the ability of Courts to reach questions brought by a

 party with standing, as opposed to any waiver of standing for parties

 without an injury in fact. Indeed, the Sixth Circuit—in finding claims

 brought by one party with standing to be justiciable, nonetheless held

 that another party still lacked standing:

       To the extent that Glass's arguments do not differ from those
       of the other plaintiffs, his lack of standing does not affect our
       ability to reach them. To the extent that any of Glass's
       arguments are Redford-specific, his lack of standing
       prevents us from reaching them.

 Phillips v. Snyder, 836 F.3d 707, 714 n.2 (6th Cir. 2016).

       Here, Secretary of State Benson does not challenge this Court’s

 ability to reach the issues raised in this case, and instead challenges

 only the ability of Priorities USA to continue in the case. Other federal

 courts have engaged in similar analysis. In Liberty Legal Fund v. Nat’l

 Democratic Party of the USA, Inc., 875 F.Supp.2d 791, 800 (W.D. Tenn.,

 2012), the court held that while a plaintiff must allege facts to show

 that at least one plaintiff has standing to bring the claims, “one



                                      16
Case 3:19-cv-13188-RHC-APP ECF No. 17 filed 01/13/20   PageID.190   Page 22 of 23




 plaintiff’s standing, however, is not imputed to other named plaintiffs

 who lack standing.”

       The court, relying upon ACLU v. NSA, 493, F.3d 644, 652 (6th

 Cir. 2007)(“[T]he standing inquiry requires careful judicial examination

 of a complaint’s allegations to ascertain whether the particular plaintiff

 is entitled to the particular claims asserted”) conducted a plaintiff-

 specific inquiry to determine whether the elements of standing were

 alleged with the requisite specificity. Liberty Legal Fund, 875

 F,Supp.2d at 800. After reviewing the complaint, the court dismissed

 plaintiffs who failed to meet those requirements—including an

 organization that failed to plead that it had members who would have

 standing. Liberty Legal Fund, 875 F,Supp.2d at 800-803. Secretary

 Benson asks only that this Court undertake the same examination and

 allow this case to go forward only with parties who have alleged an

 injury in fact.

              CONCLUSION AND RELIEF REQUESTED

       For these reasons, Priorities USA lacks standing to raise the

 claims alleged in the complaint and the claims are also not ripe for




                                      17
Case 3:19-cv-13188-RHC-APP ECF No. 17 filed 01/13/20   PageID.191   Page 23 of 23




 review, and the amended complaint must therefore be dismissed in its

 entirety and with prejudice.


                                           Respectfully submitted,

                                           s/Erik A. Grill
                                           Erik A. Grill (P64713)
                                           Heather S. Meingast (P55439)
                                           Assistant Attorneys General
                                           Attorneys for Defendant
                                           P.O. Box 30736
                                           Lansing, Michigan 48909
                                           517.335.7659
                                           Email: grille@michigan.gov
                                           P64713
 Dated: January 13, 2019

                      CERTIFICATE OF SERVICE

 I hereby certify that on January 13, 2019, I electronically filed the
 above document(s) with the Clerk of the Court using the ECF System,
 which will provide electronic copies to counsel of record.

                                           s/Erik A. Grill
                                           Erik A. Grill (P64713)
                                           Assistant Attorney General
                                           P.O. Box 30736
                                           Lansing, Michigan 48909
                                           517.335.7659
                                           Email: grille@michigan.gov
                                           P64713




                                      18
